ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-443, concluding on the record certified by the Board pursuant Rule 1:20—4(f) (default by respondent), that JOHN A. KLAMO of CHERRY HILL, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.2(a)(failure to abide by a client’s decision concern*396ing the scope and objectives of the representation), RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to keep a client reasonably informed about the status of a matter), RPC 5.5(a) and Rule 1:21— lA(a)(3)(unauthorized practice of law), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that JOHN A. KLAMO is suspended from the practice of law for a period of three months, effective February 9, 2018, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20—20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.